FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA SEp 2 6 2011
p~ B ~’ Clerl550 U.S. 544, 555 (2007) (a plaintiffs "[t]actual allegations
must be enough to raise a right to relief above the speculative level . . . .") (citations omitted);
Dickerson v. Distrz`ct ofColumbz'a, __ F. Supp. 2d __, 20ll WL 3702397 (D.D.C. Aug. 24,
20l l), at *2 ("To establish a claim under § l98l, plaintiffs must show that (l) they are members
of a racial minority group; (2) the defendant intended to discriminate on the basis of race; and (3)
the discrimination pertained to one of the activities enumerated in the statute.") (citation
omitted); Stoddard v. Distrz`ct ofColumbz`a, 764 F. Supp. 2d 2l3, 218 (D.D,C. 20ll ) ("To state a
claim under Section l983, a complaint must allege facts sufficient to show that the conduct of
which a plaintiff complains (l) was committed by a person acting under color of [state] law, and
(2) deprived the plaintiff of a constitutionally-protected right.") (citation omitted).

Furthermore, § 1983 and its federal analog created by Bivens v. Sz'x Urzknown Namea'
Agents of Fea’eral Bureau of Narcolics, 403 U.S. 388 (1971), provide only for the recovery of
monetary damages from a defendant sued in his personal capacity. See Wilson v. Layne. 526
U.S. 603, 609 (1999) (“Both Bivens and § l983 allow a plaintiff to seek money damages from
government officials who have violated [constitutional] rights."); Davz`s v. Passman, 442 U.S.
228, 245 (1979) (under Bivens, "it is damages or nothing.") (citation and internal quotation

marks omitted); Simpkz'ns v. Dislrict ofCo/umbia Gov ’t, 108 F.3d 366, 369 (D.C. Cir. 1997)

2 In essence, plaintiff seeks to have his criminal records expunged See Compl. at 2l-22,
This Court lacks jurisdiction to expunge other courts’ records.

2

("Bz`vens actions are for damages . . . If the [] defendant is found liable, he becomes personally
responsible for satisfying the judgment . . . ."). Hence, plaintiffs official-capacity suit for
equitable relief is not cognizable under § l983. A separate Order of dismissal accompanies this

Memorandum Opinion.

  

nited State District Judge

   

Z”, 2011

Date: September